CCA 20071405. On further consideration of the granted issue, 71 M.J. 306 (C.A.A.F. 2012) (order granting review, April 24, 2012), and in view of United States v. Humphries, 71 M.J. 209 (C.A.A.F. 2012), it is ordered that the portion of the decision of the United States Army Court of Criminal Appeals as to Charge II and its specification, and as to the sentence is reversed. The decision of that court as to the remaining charge and specification is affirmed. The record of trial is returned to the Judge Advocate General of the Army for remand to that court for further consideration in light of Humphries.